UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 96-2605



GEORGE MAY,

                                               Plaintiff - Appellant,

          versus

COMMISSIONER OF PATENTS AND TRADEMARKS; UNITED
STATES DEPARTMENT OF COMMERCE; UNITED STATES
PATENT & TRADEMARK OFFICE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-915-A)

Submitted:    April 17, 1997                 Decided:   April 24, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


George May, Appellant Pro Se. James Ennis Macklin, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil rights action for lack of subject matter jurisdiction and

failing to state a claim. See Fed. R. Civ. P. 12(b)(1), (6). Ap-
pellant claimed that the Defendants violated his civil rights by

registering a trademark based on fraudulent affidavits and refusing

to cancel the trademark. However, May failed to exhaust administra-

tive remedies. See 15 U.S.C. § 1064 (1994). Therefore, the district

court lacked subject matter jurisdiction. Further, May failed to

establish facts sufficient to state a civil rights claim. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm. May v. Commissioner of

Patents and Trademarks, No. CA-96-915-A (E.D. Va. Oct. 11, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2